Exhibit 10.23

 

 

EMPLOYMENT AGREEMENT

 

 

 

This Employment Agreement ("Agreement"), dated and effective May 7, 2009
("Effective Date"), is entered into by and between (a) Utilimaster Holdings,
Inc. ("Holdings") and Utilimaster Corporation ("Employer") and (b) John A.
Forbes ("Employee").

 

Employer desires to employ Employee as Vice President and Chief Financial
Officer pursuant to the terms and conditions set forth in this Agreement.
Employee desires to accept such employment. Accordingly, Employer and Employee
agree as follows:

 

1.   Title and Duties. Employer agrees to employ Employee as Vice President and
Chief Financial Officer and Employee agrees to accept such employment and to
perform the duties and responsibilities inherent in such positions and any other
duties as may be assigned to Employee from time to time by the President and
Chief Executive Officer or the Boards of Directors of Holdings and Employer
(''Boards"). Employee shall perform the duties of these positions in a diligent
and competent manner and on a full-time basis. Throughout Employee's employment
with Employer, Employee shall (a) faithfully, competently and loyally serve
Employer, (b) promote and serve the interests of Employer, (c) not render
services or devote efforts, directly or indirectly, to any other person or
organization without the prior written consent of the Boards, and (d) not engage
in any activity that would interfere significantly with the faithful and loyal
performance of Employee's duties under this Agreement.

 

2.     Term. Except as otherwise provided in this Agreement, Employee's
employment with Employer shall commence on the Effective Date and continue for a
term of 12 months ("Initial Term"). Following the Initial Term, Employee's
employment will continue for successive one-year periods ("Renewal Term") unless
either party terminates this Agreement in writing at least 30 days prior to the
last day of the Initial Term or any Renewal Term, as applicable. Initial Term
and Renewal Term, together, shall be referred to as "Term."

 

3.     Compensation and Other Benefits.

 

a.     Salary. Beginning on the Effective Date, Employee shall be paid an annual
base salary of $195,000, less all deductions required by law or requested by
Employee ("Base Salary"). Employee's Base Salary shall be paid as frequently and
in the manner as salaries are paid to other executive employees of Employer, but
in no event less frequently than monthly. Employee's Base Salary shall be
subject to increases and decreases at the discretion of the Boards.

 

b.     Vacation and Holidays. Employee shall receive four weeks of paid vacation
during each Term. Unused, earned vacation shall not carry over from one Term to
the next. Upon termination of Employee's employment for any reason, Employer
shall pay Employee for any unused, earned vacation days based upon Employee's
then current annual Base Salary. Employee shall also be entitled to all of the
holidays recognized by Employer generally.

 

 
 

--------------------------------------------------------------------------------

 

 

c.    Business Expenses. Employer shall reimburse Employee for all reasonable
business expenses incurred in performing services pursuant to this Agreement
upon Employee's presentation to Employer on a timely basis documentation of such
expenditures in accordance with Employer's policies in effect from time to time.

 

d.    Incentive  Bonuses. Employee shall be eligible to receive any bonuses
Employer, in its sole discretion, provides to its executive employees.

 

e.    Equity. Employee will receive equity interest in Holdings pursuant to
certain equity agreements ("Equity Agreements").

 

f.     Employee    Benefits. Employee shall be eligible to receive and/or
participate in any other employee benefits, benefit plans, policies or programs
Employer provides to its executive employees.

 

4.     Termination.

 

a.     Termination upon Death or Disability. Employee's employment under this
Agreement shall automatically terminate upon Employee's (i) death, (ii)
permanent inability to perform the essential functions of his job, with or
without reasonable accommodation, as a result of physical or mental impairment,
or (iii) inability to perform the essential functions of his job, with or
without reasonable accommodation, for a period of 120 consecutive calendar days
in any 180 calendar day period as the result of a physical or mental impairment,
subject to applicable federal and state law. In the event of such termination,
Employer shall pay to Employee (or his estate in the event of a termination as a
result of Employee's death) within 30 days of the date of termination all of
Employee's earned, but unpaid, Base Salary and all of Employee's earned, but
unused, vacation days.

 

b.     Termination by Employer for Cause. Employer may terminate Employee's
employment under this Agreement at any time for "Cause." For purposes of this
Agreement, "Cause" means (i) any act or omission of fraud, dishonesty, theft or
moral turpitude, (ii) conviction, or entry of a plea of guilty or nolo
contendere to charges, of any felony, or (iii) the failure by Employee to
perform the material duties under this Agreement for a period of 60 days, or the
failure by Employee to take action necessary to correct his performance if such
failure cannot be remedied within 60 days, after either or both of the Boards
have made a written demand for performance that specifically identifies the
manner in which Employee has failed to perform his material duties. In the event
of a termination by Employer for Cause, Employer shall pay to Employee, within
30 days of the date of termination all of Employee's earned, but unpaid, Base
Salary and all of Employee's earned, but unused, vacation days.

 

 
 

--------------------------------------------------------------------------------

 

 

c.             Termination by Employer without Cause. Employer may terminate
Employee's employment under this Agreement without Cause at any time upon thirty
days' prior written notice to Employee. Non-renewal of this Agreement by
Employer under paragraph 2 of this Agreement shall be deemed a termination
without Cause. In the event of a termination by Employer without Cause, Employer
shall pay to Employee within 30 days of the date of termination all of
Employee's earned, but unpaid, Base Salary, and all of Employee's earned, but
unused, vacation days. In addition, in the event of a termination by Employer
without Cause, Employer shall provide Employee with the following severance
benefits: (i) Employer shall pay to Employee an amount equal to 6 months of
Employee's Base Salary, as of the date of termination, payable in equal
installments on Employer's regularly scheduled paydays, as of the Effective
Date, over the next 6 months immediately following the date of termination, (ii)
Employer shall pay that portion of Employee's premiums attributable to
maintaining Employee's insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act for a period of 6 months following the date of termination or
until Employee becomes enrolled in other group health insurance, whichever
occurs earlier, and (iii) Employer shall credit Employee with 6 additional
months of "Service" calculated as of the date of termination for purposes of
determining vesting under any Equity Agreement. Employee's entitlement to such
severance benefits shall not be governed by any duty to mitigate by seeking
further employment nor offset by any compensation Employee may receive from
future employment.

 

d.     Termination by Employee for Good Reason. Employee may terminate his
employment under this Agreement for "Good Reason." For purposes of this
Agreement, "Good Reason" means if Employee terminates his employment within 30
days after the occurrence, without the express written consent of Employee, of
any of the following:

 

(i)     The assignment to Employee of duties not materially comparable to
Employee's then current duties or a change in Employee's title from the title
set forth in paragraph 1 of this Agreement; provided, however, that Employer
does not correct such assignment of duties or change in title within seven days
after written notice;

 

(ii)     The requirement by Employer that Employee relocate his business
location to a location more than fifty miles from Employer's executive offices
as of the Effective Date;

 

(iii)     Any failure by Employer to comply with any of the material terms and
conditions of this Agreement within 30 days after Employee has made a written
demand that specifically identifies the manner in which Employer has failed to
comply with the terms and conditions of this Agreement; or

 

(iv)     Any reduction in Employee's Base Salary as in effect prior to such
reduction.

 

In the event Employee terminates his employment for Good Reason, Employer shall
pay to Employee within 30 days of the date of termination all of Employee's
earned, but unpaid, Base Salary, and all of Employee's earned, but unused,
vacation days. In addition, in the event Employee terminates his employment for
Good Reason, Employer shall provide Employee with the following severance
benefits: (i) (i) Employer shall pay to Employee an amount equal to 6 months of
Employee's Base Salary, as of the date of termination, payable in equal
installments on Employer's regularly scheduled paydays, as of the Effective
Date, over the next 6 months immediately following the date of termination, (ii)
Employer shall pay that portion of Employee's premiums attributable to
maintaining Employee's insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act for a period of 6 months following the date of termination or
until Employee becomes enrolled in other group health insurance, whichever
occurs earlier, and (iii) Employer shall credit Employee with 6 additional
months of "Service" calculated as of the date of termination for purposes of
determining vesting under any Equity Agreement. Employee's entitlement to such
severance benefits shall not be governed by any duty to mitigate by seeking
further employment nor offset by any compensation Employee may receive from
future employment.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Non-Competition Agreement and Confidentiality Agreement. Upon execution
of this Agreement, Employee shall sign a non-competition agreement and
confidentiality agreement (''Non-Compete Agreement").

 

6.       Miscellaneous Provisions.

 

a.     Withholdings and Deductions.     Notwithstanding anything to the contrary
contained in this Agreement, all payments required to be made by Employer to
Employee or his estate, as applicable, shall be subject to all withholdings and
deductions required by law or requested by Employee.

 

b.     Entire Agreement. This Agreement sets forth the entire agreement between
Employer and Employee with respect to the subject matter of this Agreement and
fully supersedes all prior negotiations, representations and agreements, whether
written or oral, between Employer and Employee with respect to the subject
matter of this Agreement; provided, however, this Agreement does not supersede
any Equity Agreement or Non-Compete Agreement which shall remain in full force
and effect.

 

c.     Severability. The provisions of this Agreement are severable and shall be
separately construed. If any of them is dete1mined to be unenforceable by any
court, that determination shall not invalidate any other provision of this
Agreement.

 

d.     Amendment and Waiver. This Agreement may not be modified, amended or
waived in any manner except by a written document executed by Employer and
Employee. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement (whether or not similar), or a continuing
waiver or a waiver of any subsequent breach by such party of a provision of this
Agreement.

 

e.    Successors and Assigns. This Agreement and the covenants herein shall
extend to and inure to the benefit of the successors and assigns of Employer.
Employer shall require any successor (whether by purchase, merger, consolidation
or otherwise) to assume Employer's obligations under this Agreement. Failure of
Employer to obtain such an assumption shall entitle Employee to terminate his
employment under this Agreement for Good Reason.

  

f.     Governing Law and Forum. This Agreement shall be governed by and
construed according to the internal laws of the State of Indiana, without regard
to conflict of law principles. The parties further agree that any disputes
arising under this Agreement and/or any action brought to enforce this Agreement
may be brought in a state court of competent jurisdiction in Elkhart County,
Indiana, or in the federal court for the Northern District of Indiana, and the
parties consent to personal jurisdiction of such courts and waive any defense of
forum non-conveniens.

 

 

 

 

 (Signature page follows)

  

 
 

--------------------------------------------------------------------------------

 

 

Utilimaster Holdings, Inc.  

 

John A. Forbes

 

 

 

 

 

 

 

 

 

/s/ Hugh Ogren          

 

/s/ John A. Forbes

 

Hugh Ogren

 

John A. Forbes

 

VP, Human Resources

 

Dated: May 7, 2009

 

 

 

 

 

Dated: May 7, 2009

 

 

 

 

 

 

 

 

 

 

Utilimaster Corporation

 

 

 

 

 

 

 

 

 

 

 

/s/ Hugh Ogren          

 

 

 

Hugh Ogren

 

 

 

VP, Human Resources

 

 

 

 

 

 

 

Dated: May 7, 2009

 

 

 

 

 

 

 

 

 

 

 